Case: 14-20649      Document: 00513157847         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                          August 18, 2015
                                    No. 14-20649
                                 Conference Calendar                       Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MILTON ENRIQUE ULIN SUBIETA, also known as Milton Ulin, also known
as Jose Milton, also known as Jose Ulin-Zubieta,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-116-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Milton Enrique Ulin Subieta
raises an argument that is foreclosed by United States v. Rodriguez, 711 F.3d
541, 562-63 & n.28 (5th Cir. 2013) (en banc), in which we held that the generic,
contemporary definition of “sexual abuse of a minor” does not require the age
of consent to be below 17 years old and does not include the asserted age-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20649   Document: 00513157847    Page: 2   Date Filed: 08/18/2015


                               No. 14-20649

differential requirement. He also raises an argument that is foreclosed by
United States v. Elizondo-Hernandez, 755 F.3d 779, 781-82 (5th Cir. 2014),
cert. denied, 135 S. Ct. 1011 (2015), which held that the Texas offense of
indecency with a child by contact satisfied the generic definition of “sexual
abuse of a minor.” The motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                     2